354 F.2d 662
Charles D. NYMAN, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellee.
No. 10150.
United States Court of Appeals Fourth Circuit.
Argued Jan. 4, 1966.Decided Jan. 10, 1966.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon; Thomas J. Michie, Judge.
James W. Harman, Jr., Tazewell, Va., for appellant.
Harvey L. Zuckman, Attorney, Department of Justice (John W. Douglas, Asst. Atty. Gen., and Kathryn H. Baldwin and Robert J. Vollen, Attorneys, Department of Justice, and Thomas B. Mason, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
We have examined the record in this case.  We find the evidence sufficient to support the Secretary's finding that the claimant was not disabled within the critical period of this application.  The summary judgment of the district court is affirmed.


2
Affirmed.